Citation Nr: 1104853	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2. Entitlement to service connection for nerve damage in the left 
leg and loss of strength in legs as secondary to degenerative 
disc disease of the lumbar spine.

3. Entitlement to service connection for Bell's palsy, left side 
of face.

4. Entitlement to service connection for residuals of cold 
weather injuries.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

At his hearing, the Veteran submitted additional evidence 
consisting of service personnel records and a news article.  See 
38 C.F.R. § 20.1304 (2010).  The Board notes that the Veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.

The Board observes that the Veteran appealed denial of claims for 
service connection for degenerative disc disease of the lumbar 
spine, nerve damage in the left leg, and loss of strength in his 
legs.  The Board notes that loss of strength is a symptom and 
that, at his May 2010 hearing, the Veteran discussed this 
complaint in relation to his other claims for nerve damage in the 
left leg and degenerative disc disease of the lumbar spine.  
Therefore, the Board has combined that issue with the service 
connection claim for nerve damage in the left leg.  As loss of 
strength in the legs is a symptom and not a diagnosed disorder 
that could be service-connected separately, the Board finds that 
the Veteran has not been prejudiced by this action. 


REMAND

A review of the record demonstrates that a remand is necessary in 
this case.  First, the Board observes that a March 2008 VA 
treatment record and a March 2008 VA examination report indicate 
that the Veteran is currently unemployed and on disability from 
the Social Security Administration (SSA) due to his back 
disorder.  Records related to the application and award of these 
benefits are not in the claims file.  When VA has notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker 
v. West, 11 Vet. App. 163, 169 (1998).  The Board acknowledges 
that the Veteran is of retirement age and that the RO noted in 
the claims file that he was receiving "regular" benefits from 
SSA.  However, the fact that the Veteran is receiving retirement 
benefits now does not preclude his having been awarded SSA 
disability benefits prior to reaching retirement age.  Therefore, 
the appeal must be remanded so that SSA may be contacted to 
determine if there are records related disability benefits from 
SSA available, and if so, that those outstanding records may be 
obtained from the SSA.

Additionally, the record shows that the Veteran seeks treatment 
within the Topeka VA medical center (VAMC).  The most recent 
treatment record from that facility is dated in July 2008.  Thus, 
all VA treatment records from the Topeka VAMC dated from July 
2008 onward must be obtained.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file).

Finally, the Board determines that additional VA examinations 
should be scheduled.  First, with regard to the Veteran's lumbar 
spine and left leg disorder claims, no VA examination has been 
conducted.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Veteran's service treatment records 
reveal treatment for complaints of the back several times in 1974 
with an October 1974 record referring to chronic lumbar spine 
pain.  

The Board observes that the October 1974 record refers to 
scoliosis and that scoliosis is generally considered to be a 
congenital or developmental condition; however, service 
connection may still be granted if there is aggravation of such 
disorder.  In this regard, the Board notes that a Veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for active service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). Temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, has 
worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  In light of the fact that scoliosis is considered 
congenital or developmental, but the Veteran's clinical 
examination at enlistment was normal and post-service treatment 
evidence, including imaging studies, does not show scoliosis of 
the spine, these questions must also be addressed.  Further, if 
the Veteran has or has had scoliosis, the Board must consider 
whether, regardless of predisposition, the Veteran's scoliosis 
first manifested during service.   

Moreover, if there is no scoliosis present, the Board requires a 
medical opinion with respect to whether the Veteran's lumbar 
spine disorder is causally or etiologically related to his in-
service back complaints.  Therefore, a VA examination for this 
issue must be scheduled.  Additionally, as the Veteran is 
claiming left leg neurological symptoms secondary to his 
degenerative disc disease of the lumbar spine, the VA examiner 
should assess the existence and etiology of a neurological 
disorder of the left leg. 

Further, with respect to the Veteran's Bell's palsy, the Board 
observes that one of his primary complaints is that his left eye 
does not close properly and that his vision has been affected.  
At a March 2008 VA examination, the examiner indicated that there 
were no residuals of the Bell's palsy; however, he documented the 
Veteran's subjective complaints of visual change in the left eye, 
but no clinical evaluation of the Veteran's left eye and visual 
acuity was performed.  Therefore, the examination did not 
adequately address all potential symptoms of the Veteran's Bell's 
palsy and another VA examination that addresses any disorder or 
residuals related to the Veteran's left eye should be scheduled 
for this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).   

Further, as there is a question of secondary service connection 
with regard to the Veteran's claimed left leg disorder, the Board 
finds that the Veteran should be notified of the evidentiary 
requirements of a secondary service connection claim, to include 
notice in accordance with 38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a notice of the evidence 
required to substantiate a claim for 
secondary service connection, i.e., that 
the Veteran's claimed left leg disorder 
was incurred or aggravated beyond its 
normal progression as a result of his 
service-connected back disability, in 
accordance with Allen.

2.	Obtain all treatment records for the 
Veteran from the Topeka VAMC dated from 
July 2008 onward.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

3.	Ask SSA if the Veteran applied for 
disability benefits at any time and if so, 
obtain all records related to that 
application and the award or denial of 
such benefits.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

4.	Schedule the Veteran for a VA orthopedic 
examination in order to ascertain the 
etiology of his lumbar spine disorder(s).  
The claims file should be made available 
for review, and the examination report 
should reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:

a.	Is there clear and unmistakable 
evidence, evidence that is obvious 
and manifest, that scoliosis was 
present prior to his enrollment in 
military service?

b.	Is there clear and unmistakable 
evidence, evidence that is obvious 
and manifest, that scoliosis was not 
aggravated, i.e. increased in 
severity, during military service?

c.	Regardless of any predisposition to 
scoliosis or presence of scoliosis in 
service, based on all relevant 
medical evidence and lay statements 
of record, is it at least as likely 
as not that the Veteran's currently 
diagnosed disorder(s) of the lumbar 
spine are causally or etiologically 
related to lumbar spine complaints 
and diagnoses in service?

d.	Based on all relevant medical 
evidence and lay statements of 
record, is it at least as likely as 
not that the Veteran's currently 
diagnosed back disorder(s) have been, 
or are the result of, continuous 
symptomatology since service?

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

5.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of residuals of Bell's palsy 
involving his left eye.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran has a disorder or 
impairment of the left eye that is a 
residual of his Bell's palsy in 
service?  If so, the examiner should 
identify the specific impairment and 
diagnosis.
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

6.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
last supplemental statements of the case.  
If the claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


